

EXHIBIT 10.9


Execution Copy




October 31, 2018


Royal Bank of Canada, as Administrative Agent
20 King Street, 4th Floor
Toronto, Ontario, M5H 1C4
Attn: Agency Services




Re: Request for Corrective Amendment
Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement dated as
of October 5, 2018 (as amended, supplemented, amended and restated, or otherwise
modified from time to time, the “Credit Agreement”), by and among Northern Oil
and Gas, Inc., a Delaware corporation (the “Borrower”), each of the financial
institutions from time to time party thereto as lenders (the “Lenders”), Royal
Bank of Canada, as administrative agent (in such capacity, the “Administrative
Agent”), and the other parties thereto from time to time. Unless otherwise
defined herein, all capitalized terms used herein which are defined in the
Credit Agreement shall have the respective meanings assigned to such terms in
the Credit Agreement.


Section 9.04(a)(iii) of the Credit Agreement provides that “so long as, both
before and immediately after giving effect thereto, each of the RP/Investment
Conditions is satisfied, the Borrower may declare and pay dividends or
distributions, in each case in cash, ratably with respect to its Equity
Interests.” The Borrower maintains, however, that the parties intended to permit
redemptions of Equity Interests in the Credit Parties, and that the language
referenced above mistakenly did not include an express reference to other types
of Restricted Payments.


Thus, in accordance with Section 12.02(b) of the Credit Agreement, the Borrower
has requested that the Administrative Agent and the Borrower execute this letter
(this “Letter”) to amend Section 9.04(a)(iii) of the Credit Agreement in order
to cure the error resulting from the inclusion of the language referenced above.


Accordingly, the Administrative Agent has agreed to grant the requested
amendment and correction in accordance with the following terms of this Letter:


1. Corrective Amendment. Subject to and upon the terms and conditions set forth
herein, the Administrative Agent and the Borrower each hereby agrees that
Section 9.04(a)(iii) of the Credit Agreement is hereby corrected to read as
follows:
(iii) so long as, both before and immediately after giving effect thereto, each
of the RP/Investment Conditions is satisfied, the Borrower may declare or make,
or agree to pay or make, directly or indirectly, any Restricted Payment, in each
case in cash, and with respect to dividends and distributions, ratably with
respect to its Equity Interests;


provided that the foregoing amendment (i) shall not be effective until the
expiration of 2 Business Days after a copy of this Letter is posted to the
electronic platform or otherwise delivered to the Lenders, and (ii) shall be of
no further force or effect if Lenders constituting the Majority Lenders object
in writing to the Amendment prior to the expiration of such 2 Business Day
period.

1

--------------------------------------------------------------------------------



2. Limitations. Except for the Amendment, nothing contained herein shall be
deemed a consent to or waiver of any other action or inaction of the Borrower or
any other Credit Party that constitutes a violation of any provision of the
Credit Agreement or any other Loan Document, or which results in a Default or
Event of Default under the Credit Agreement or any other Loan Document. The
Administrative Agent shall not be obligated to grant any future consents or
amendments with respect to the Credit Agreement or any other Loan Document
(including, without limitation, any future corrective amendments in accordance
with Section 12.02(b) of the Credit Agreement). No failure or delay on the part
of the Administrative Agent to exercise any right or remedy under the Credit
Agreement, any other Loan Document or applicable law shall operate as a waiver
thereof, nor shall any single or partial exercise of any right or remedy
preclude any other or further exercise of any right or remedy, all of which are
cumulative.


3. Miscellaneous.


a. The Borrower shall pay on written demand all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent in connection with
the preparation, negotiation and execution of this Letter, including without
limitation the reasonable and documented fees, charges and disbursements of the
Administrative Agent’s legal counsel.
b. This Letter constitutes a “Loan Document” under and as defined in the Credit
Agreement.
c. This Letter may be executed in counterparts, and all parties need not execute
the same counterpart. Facsimiles and electronic (i.e. “pdf” or “tif”) signature
pages shall be effective as originals.
d. THIS LETTER REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.


Please evidence your acknowledgment of and agreement to each of the terms and
conditions set forth herein by executing this Letter in the space indicated
below and returning a fully executed counterpart of this Letter to the Borrower.




[Remainder of page intentionally left blank]





2

--------------------------------------------------------------------------------







Regards,
NORTHERN OIL AND GAS, INC.
By /s/ Nick O'Grady  
Nick O'Grady
Chief Financial Officer










Signature Page to Corrective Amendment
Northern Oil and Gas, Inc.



--------------------------------------------------------------------------------



ACKNOWLEDGED AND AGREED:


ROYAL BANK OF CANADA, as Administrative Agent




By /s/ Rodica Dutka  
 Rodica Dutka Manager, Agency Services Group









Signature Page to Corrective Amendment
Northern Oil and Gas, Inc.

